DETAILED ACTION
Formal Matters
1.	This application is in condition for allowance except for the following formal matters:  
1.1. 	Claim 21 lacks a termination period and shall be terminated with a period ( . ); i.e.,  on the last line of claim 21, “are the same,” should be changed to “are the same.”.
2.1.	In claim 22, “the routing operation” and in claims 23 and 24, “the second width” (of the third via) lack antecedent bases.  Summarily, claims 22-24 recites similar limitations as claims 2-4; but in claims 2-4, the same limitations derive antecedent bases from claim 1 upon which claims 2-4 depend. 


Allowable Subject Matter
2.	Claims 1-15 and 21-25, insofar as in compliance with the formal matter detailed above, are allowable over the prior art of record. 
The following is an examiner’s statement of reasons for the indication of allowable subject matter: The cited art, whether taken singularly or in combination, especially when all limitations are considered within the claimed specific combination, fails to teach or render obvious a method of fabricating a semiconductor device with all exclusive limitations as recited in claims 1, 11 and 21;
the method of claim 1 comprising placing a standard cell including a first lower interconnection pattern, a second lower interconnection pattern, a lower power pattern, a first upper interconnection pattern, a second upper interconnection pattern, and an upper power pattern,
which may be characterized in that a width of a second via pattern between the second lower interconnection pattern and the second upper interconnection pattern is larger than a width of a first via pattern between the first lower interconnection pattern and the first upper interconnection pattern, that a first width of a third via pattern - between the lower power pattern and the upper power pattern- and the width of the second via pattern are the same, in resizing the third via pattern to have a second width different from the width of the second via 
the method of claim 11 comprising placing an upper power pattern, placing a standard cell on the upper power pattern, placing a power via pattern between the upper power pattern and a lower power pattern of the standard cell,
which may be characterized in resizing the power via pattern to differentiate the power via pattern from another via pattern of the semiconductor device, and in performing a routing operation on the standard cell;
the method of claim 21 comprising placing a standard cell including a first lower interconnection pattern, a second lower interconnection pattern, a lower power pattern, a first upper interconnection pattern, a second upper interconnection pattern, and an upper power pattern, 
which may be characterized in that a width of a second via pattern between the second lower interconnection pattern and the second upper interconnection pattern is larger than a width of a first via pattern between the first lower interconnection pattern and the first upper interconnection pattern, and in that a first width of a third via pattern between the lower power pattern and the upper power pattern and the width of the second via pattern are the same.

As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
3.	Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 1935 C.D. 11, 453 O.G. 213.
A shortened statutory period for reply to this action is set to expire TWO MONTHS from the mailing date of this letter.


	(A) Nowak et al. U.S. Patent 6,013,536 B2 discloses an apparatus for generating via layout including vias and air dielectric interconnects for connecting portions of power buses, wherein dimensions of the interconnects are obtained from a mask system.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TU TU V HO whose telephone number is (571)272-1778.  The examiner can normally be reached on Monday to Thursday 6:30 - 15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





03-11-2022